        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 1 of 31




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA

        v.
                                                  Case No. 3:21MJ_______(TOF)
 SAVIANA BOURNE, ALEX JOSEPHS,
                                                  Filed Under Seal
 RONALDO SMITH, DESHAWN BAUGH,
 and SHAQUILLE RAYMOND



       AFFIDAVIT IN SUPPORT OF COMPLAINT AND ARREST WARRANTS

       I, Lisa C. MacNamara, being duly sworn, state:

                    INTRODUCTION AND AFFIANT BACKGROUND

       1.      I submit this affidavit in support of a criminal complaint and arrest warrants for

Saviana Bourne (b. 1998), Alex Josephs (b. 2000), Ronaldo Smith (b. 1998), Deshawn Baugh

(b. 2002), and Shaquille Raymond (b. 1998) for conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a); Hobbs Act robbery and aiding and abetting Hobbs Act robbery,

in violation of 18 U.S.C. §§ 1951(a) and 2; and brandishing and aiding and abetting the

brandishing of a firearm during and in relation to a crime of violence (Hobbs Act robbery), in

violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2 (the Target Offenses).

       2.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to conduct investigations and to

make arrests for offenses enumerated in 18 U.S.C. § 2516.

       3.      I am a Special Agent with the Federal Bureau of Investigation (FBI). As an FBI

Special Agent, I have directed, conducted and participated in many criminal investigations of

various federal laws, including bank robberies, commercial robberies, kidnappings, narcotics

investigations, and drug related homicides. During the course of these investigations, I have
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 2 of 31




worked together with state and local law enforcement agencies to arrest the individuals

responsible for criminal offenses. I have been employed by the FBI as a Special Agent for 26

years. I am an investigative or law enforcement officer of the United States within the meaning

of Title 18, United States Code, Section 2510(7), in that I am empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516. Prior to becoming a Special Agent for the FBI, I was a sworn police officer in

Madison, Connecticut and New Haven, Connecticut for seven years. Since November 2006, I

have been assigned to the New Haven Division of the FBI, where my primary duty is the

investigation of robbery offenses, as well as other violent crimes. I have participated in numerous

investigations involving individuals suspected of bank robberies, commercial robberies,

kidnappings, narcotics investigations, and drug related homicides, and written, obtained and

coordinated the execution of search and arrest warrants pertaining to individuals involved in

federal offenses. I have prepared numerous affidavits in support of applications for search and

arrest warrants which have resulted in orders being issued by judges, including numerous arrest

warrants for Hobbs Act robbery, which have led to the conviction of numerous defendants for

violations of federal laws. I am authorized to investigate violations of the laws of the United

States and I am a law enforcement officer with the authority to execute federal search and arrest

warrants.

       4.      I have participated in the investigation described in this affidavit, and, as a result

of this participation and information received from other law enforcement officers, I am

thoroughly familiar with the circumstances of the investigation and the information set forth in

this affidavit. The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement officers. This affidavit is



                                                  2
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 3 of 31




intended to show merely that there is probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Saviana Bourne, Alex Josephs, Ronaldo Smith, Deshawn Baugh, and Shaquille Raymond

committed the Target Offenses.

       6.      Venue is proper in the District of Connecticut because acts in furtherance of the

conspiracy were committed in this District, because robberies were committed in this District,

and because the robberies affected commerce in this District.

                                      PROBABLE CAUSE

       A.      Background and the AT&T Robberies

       7.      In or around April 2021, the FBI began investigating a crew that has committed a

series of violent armed robberies of AT&T stores in and around the greater Hartford,

Connecticut area. As further described below, the crew is suspected in successful robberies of

AT&T stores in Newington on January 29, 2021, Enfield on February 24, 2021, and Canton on

April 15, 2021; attempted robberies of AT&T stores in Torrington on May 15, 2021 and

Glastonbury on May 29, 2021; and a successful robbery of an AT&T store in West Springfield,

Massachusetts, on June 6, 2021. As further described below, law enforcement encountered the

suspects after the June 6 West Springfield robbery, engaged them in a high-speed vehicle pursuit,

and ultimately apprehended the suspects after the suspects wrecked their vehicle. Since those

arrests, investigators are unaware of any additional Hartford-area armed robberies of mobile

phone stores matching the pattern observed in the incidents described below.

               i.     Newington Robbery: January 29, 2021

       8.      On January 29, 2021, at approximately 07:35 p.m., Newington Police Department

responded to a reported armed robbery at an AT&T store at 3243 Berlin Turnpike in Newington,

                                                  3
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 4 of 31




Connecticut. Newington Police officers met with employees who were present during the time of

the robbery. Based on the employees’ reporting, three unknown subjects (UNSUBS) had used

the employee entrance from the back of the store to enter. The employees described the

UNSUBS as such:

             a. UNSUB 1: Black male; full-face mask with a white skull on it; short, twisted hair;

                dark clothing.

             b. UNSUB 2: Black male; black knit-style face mask with a pom-pom on top; dark

                clothing.

             c. UNSUB 3: Black male; all black plastic face mask; dark clothing.

       9.       An employee (Witness 1) noticed a suspicious dark SUV parked in the employee

parking lot prior to the robbery. Witness 1 noted that the SUV, possibly an older model

Mercedes-Benz M class, was suspicious due to it being parked at an employee-only parking lot.

Santander Bank across the street from the AT&T employee parking lot had surveillance video

footage that captured a dark SUV parked in front of the AT&T employee entrance during the

time of the robbery. Santander Bank’s surveillance video footage captured three UNSUBS

exiting the vehicle and entering the AT&T store through the employee entrance. The driver of

the dark SUV did not exit the vehicle. The SUV’s front parking lights were on for the duration of

the robbery.

       10.      Witness 1 was in the back-employee area of the store when he heard the doorbell

ring from the employee entrance. Witness 1 opened the door and was met with the UNSUBS.

The UNSUBS forced their way in, and as they were coming into the store, they struck Witness 1

in the head with a firearm, opening a gash in Witness 1’s head. The UNSUBS then dragged

Witness 1 to the vault where the store’s phone inventory was kept. The UNSUBS then forced



                                                 4
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 5 of 31




Witness 1 to input his employee code to open the vault. As the vault was being opened, another

employee (Witness 2) walked into the back-employee area and witnessed the incident. The

UNSUBS forced Witness 2 to the ground while pointing a firearm at him. The following still

images from security cameras depict some of the conduct described above:




       11.      Once the vault was opened, the UNSUBS took brand-new iPhones into bags that

they had brought. Approximately $52,000.00 in iPhone inventory was stolen. Before leaving the

store, the UNSUBS told Witness 1 and Witness 2 to count to 100 before getting up. The

UNSUBS left the store through the employee back door where they entered from. The Santander

Bank surveillance video footage captured the three UNSUBS getting back into the dark SUV and

driving away.

                ii.    Enfield Robbery: February 24, 2021

       12.      On February 24, 2021, at approximately 07:30 p.m., Enfield Police Department

responded to a reported robbery at an AT&T store at 7 Hazard Avenue in Enfield, Connecticut.

Enfield Police met with employees and a customer who were present during the time of the

robbery. Based on these witnesses’ reporting, three unknown subjects (UNSUBS) had entered



                                               5
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 6 of 31




the store through the front door. Surveillance video footage captured a gray sedan driving past

the front of the store as the UNSUBS were entering the store. The witnesses described the

UNSUBS as such:

             a. UNSUB 1: Black male; average build; long-sleeved black shirt; black gloves; all-

                black plastic face mask; black shoes; black head covering; cargo khaki pants; and

                wielding a black pistol.

             b. UNSUB 2: Black male; black jacket; black beanie; all-black plastic face mask;

                black gloves; black pants; black shoes; black backpack; and wielding a black

                pistol.

             c. UNSUB 3: Black male; black gloves; black long-sleeved shirt; all-black plastic

                face mask; black pants; black shoes; and wielding a black pistol.

       13.      The UNSUBS entered the store and struck an employee (Witness 3) with a pistol.

The UNSUBS then went to another employee (Witness 4) and a customer (Witness 5) who were

near the display area of the store. The UNSUBS struck Witness 4 multiple times with a pistol

and dragged all three witnesses to the employee back room. Witness 4 was forced to use his

employee code to get into the inventory room. Once inside the inventory room, the UNSUBS

told all the witnesses to lay face-down on the ground. The UNSUBS then placed multiple brand-

new iPhones into a bag they had brought. Approximately $122,000.00 in iPhone inventory was

stolen. A tracking decoy phone was left behind on the inventory shelf. The UNSUBS told the

witnesses to count to 100 before getting up and then left the store. The following still images

from security cameras depict some of the conduct described above:




                                                 6
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 7 of 31




                iii.   Canton Robbery: April 15, 2021

       14.      On April 15, 2021, at approximately 7:30 p.m., Canton Police Department

responded to a reported robbery at an AT&T store at 110 Albany Turnpike in Canton,

Connecticut. Two employees and a customer were present during the incident. Based on these

witnesses’ reporting, four unknown subjects (UNSUBS) had entered the store through the front

door. Surveillance video footage showed the UNSUBS getting out of a dark SUV that had

parked near the front of the store. The witnesses described the UNSUBS as such:

             a. UNSUB 1: Male, Gray striped hooded sweatshirt, gray sweatpants, black gloves,

                black face mask, black gloves, and wielding a black pistol.

             b. UNSUB 2: Male, Navy blue striped hooded sweatshirt, black pants, black shoes,

                black face mask, black gloves, and wielding a black pistol.

                                                 7
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 8 of 31




             c. UNSUB 3: Male, Gray striped hooded sweatshirt, black pants, black shoes, purple

                gloves, and black face mask.

             d. UNSUB 4: Male, Black hooded sweatshirt, black pants, black shoes, purple

                gloves, black plastic face mask, and a brown bag.

       15.      The UNSUBS came into the store, pointing their firearms at the customer

(Witness 6) and the two employees (Witness 7 and Witness 8). The witnesses went down to the

ground as the UNSUBS entered the store. Witness 7 and Witness 8 were dragged to the back

room by the UNSUBS where the inventory was kept. Witness 6 was left behind at the showroom

of the store. The UNSUBS held Witness 7 and Witness 8 at gun point and forced them to use

their employee code to get into the inventory vault. While being held at gunpoint, Witness 7 was

struck multiple times on the head. Once the vault was opened, the UNSUBS placed the iPhones

into a bag they had brought. Approximately $125,000.00 in iPhone inventory was stolen. A

tracking decoy phone was left behind on the inventory shelf. Witness 7 stated he noticed that the

UNSUBS were speaking in what appeared to be Jamaican accents. The following still images

from security cameras depict some of the conduct described above:




                                                8
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 9 of 31




               iv.     Torrington Attempted Robbery: May 15, 2021

       16.     On May 15, 2021 at approximately 7:22 p.m., Torrington Police Department

responded to a robbery at an AT&T store located at 1919 East Main St. in Torrington,

Connecticut. When Torrington Police arrived, the UNSUBS had already left the scene.

Torrington Police spoke with the employees of the store who were present. Employees saw four

UNSUBS exit an older model silver Honda sedan and run to the front door of the store. The

UNSUBS attempted to get into the store, but as instructed by AT&T in response to the recent

robberies, the employees had locked the front doors early. An employee saw one of the

UNSUBS holding a handgun and described all four UNSUBS to be black males. The UNSUBS

failed to get into the store and left. Based on the review of the surveillance video footage from

AT&T, all four UNSUBS were seen wearing black face and head coverings.

               v.      Glastonbury Attempted Robbery: May 29, 2021

       17.     On May 29, 2021 at approximately 7:25 p.m., Glastonbury Police Department

responded to a robbery at an AT&T store located at 140 Glastonbury Blvd. in Glastonbury,

Connecticut. When Glastonbury Police arrived on scene, the UNSUBS had already left.

Glastonbury Police met with the employees of the store who were present. An employee stated

she saw a black male with short hair wearing a blue gaiter (face mask) approach the store’s front

door, which had been locked early under AT&T’s regional response to the robberies noted

above. The employee opened the front door and spoke with the male in the entryway. The male

asked if the store was still open. When the employee responded affirmatively, the male attempted

to push his way inside. As the employee was holding the male from getting in, a silver Honda

pulled in front of the store and two more black males came running out of the vehicle. Another

employee saw that there was a struggle at the front door and yelled “Hey!” and ran towards the

door. The UNSUBS then ran back towards the silver Honda and left. The first employee reported

                                                 9
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 10 of 31




seeing one of the males running up to the store with a black handgun. The store’s surveillance

was not working at the time of the attempted robbery.

               vi.     West Springfield Robbery and Arrests: June 6, 2021

       18.     On June 6, 2021, at approximately 4:52 p.m., West Springfield Police Department

responded to a robbery at an AT&T store located at 1018 Riverdale Street in West Springfield,

Massachusetts.

       19.     West Springfield Police spoke to the victims on scene. At approximately 4:00

p.m., the store manager left the building to go get lunch. On the way out of the office, the

manager noticed that there was a black Jeep Cherokee, engine running, parked near the back

door where the employees park. The manager at first thought it was her boss’s vehicle because

her boss drives the same vehicle, but then realized it was not her boss’s vehicle. The manager

observed that the black Jeep Cherokee did not have a front license plate.

       20.     The manager returned from her lunch at approximately 4:45 p.m. and parked a

couple of cars over from the black Jeep Cherokee, which was still present. As the manager

started to walk back toward the back door of the store, four UNSUBS approached her while

holding guns. Three UNSUBS were holding handguns and one UNSUB was holding a rifle. The

UNSUBS pushed the manager with their firearms and forced her to open the back door to the

store. As the manager entered the back room, another AT&T employee approached from the

inside, attempting to render help. The UNSUBS directed both the manager and the employee into

the back room at gunpoint. The manager used her code to access the inventory room where new

devices were being stored.

       21.     The UNSUBS also pushed the employee into the inventory room and force the

employee to place new devices from the shelf into a bag that the UNSUBS had brought. The

UNSUBS had brought three cloth bags with them in various colors. While three UNSUBS filled
                                                10
       Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 11 of 31




their bags in the inventory room, the fourth UNSUB, with the rifle, stood at the door to the

showroom. Once their bags were full, the UNSUBS left the store. The employee and the

manager both left the inventory room once the UNSUBS left. The employee found a rifle

magazine on the ground and placed it onto a table. The UNSUBS left the store with

approximately 200 new electronic devices. Once the UNSUBS left the store, the manager

pressed the panic alarm button and alerted 911. The following still images from security cameras

depict some of the conduct described above:




       22.     Two West Springfield Police detectives were patrolling the area of Elm Street in

West Springfield when the robbery call was dispatched. The detectives were both aware of the

recent AT&T robberies that had occurred in Connecticut.

       23.     Dispatch relayed to the officers that the suspects had robbed an employee of

AT&T at the above-mentioned address at gunpoint and escaped in a black Jeep Cherokee with a

Massachusetts registration plate only on the rear of the vehicle. At approximately 4:54 p.m.,

while checking a McDonald’s parking lot in the vicinity of the AT&T store, the detectives

observed a black Jeep Cherokee with tinted windows parked at the intersection of East Elm

Street and Riverdale Street waiting for a green light. The Jeep Cherokee bore a rear

Massachusetts plate and did not appear to have a front license plate.



                                                11
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 12 of 31




       24.     Another West Springfield Police Officer was driving his marked patrol vehicle in

the area. The detectives alerted the officer to the Jeep, and the officer attempted to stop it by

activating his vehicle’s lights and siren as the Jeep passed through an intersection. The Jeep did

not stop; instead it sped up and continued to travel at a high rate of speed. The Jeep eluded

officers, collided with several police cruisers, and finally came to a stop after colliding with a

Massachusetts State Police cruiser while attempting to avoid spike strips that police had

deployed. The totaled police cruiser is depicted below:




       25.     Four individuals were apprehended after the vehicle pursuit in and near the

vehicle. A fifth individual was apprehended after a short foot pursuit.

       26.     A Vehicle Identification Number (VIN) check of the vehicle returned to Saviana

Bourne. Bourne was the driver of the black Jeep Cherokee and was apprehended by police. In an

inventory search of the vehicle, the West Springfield Police found three handguns and a rifle,

depicted below:




                                                  12
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 13 of 31




       27.     These firearms were weapons which will, and are designed to, and may readily be

converted to, expel a projectile by the action of an explosive, specifically (1) an H and R, Model

32 S and W Revolver; (2) a VZOR 70 7.65 caliber pistol; (3) a Taurus .357 Magnum; and (4) an

SKS Norinco 7.62 rifle. Investigators also recovered a substantial amount of ammunition from

the suspects’ vehicle.

       28.     Also recovered from the vehicle were clothing, masks, and gloves consistent with

those worn by the suspects in the robberies, and a significant number of Apple devices and other

merchandise.

       29.     West Springfield Police arrested five individuals at the scene: Saviana Bourne,

Deshawn Baugh, Alex Josephs, Shaquille Raymond, and Ronaldo Smith.

       30.     Based on, among other things, the commonalities among the robberies described

above, including the appearance and attire of the suspects (dark clothing and novelty masks;

consistent physical attributes of the individuals); the fact that they committed each of the

                                                 13
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 14 of 31




robberies around 7:30 p.m. on Saturdays until AT&T’s security response thwarted that practice;

and the common tactics displayed (three to four individuals rushing into the store with weapons

drawn, immediately attacking employees, and quickly gaining access to inventory rooms and

filling large bags with stolen phones and electronics); and the fact that some of the arrestees are

of Jamaican descent, consistent with victim/witness accounts of hearing suspects speak with

Jamaican accents, I believe that each of the robberies above was committed by members of the

same crew.

       B.      Further Investigation After the West Springfield Arrests

               i.      Post-Arrest Interviews of Suspects and Seizure of Target Telephone 1

       31.     At the West Springfield Police Department, while being processed, Josephs,

Smith, Baugh, Raymond, and Bourne gave their phone numbers as Target Telephones 2–5 and

7, respectively, as listed above. FBI Special Agents Tae Kim and Lisa MacNamara and Task

Force Officer Matthew Hancock, and West Springfield Police Detective Cheyenne Azadan, also

interviewed the five arrestees after advising them of their Miranda rights. The interviews took

place between approximately 10:00 p.m. to 2:30 a.m. on June 6 and June 7, 2021. Each arrestee

was taken out of their holding cell individually and was interviewed.

       32.     Smith, Raymond, Josephs, and Baugh (the four males) each told investigators that

they did not have their phones with them because they left their phones at home. Bourne (the

female) brought her phone with her, and it was ultimately recovered from the black Jeep

Cherokee after Bourne consented to the search of the vehicle, which was registered to her. The

phone found in Bourne’s vehicle was seized and was later confirmed through forensic




                                                 14
       Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 15 of 31




examination by the FBI to be Target Telephone 1 (i.e., a phone with a different number than the

one Bourne had provided during police processing, which was Target Telephone 7).1

       33.     The arrestees were also asked for their home addresses. One arrestee, Smith, gave

the address of 217 Holcomb St., 3rd Floor, Hartford, Connecticut as his home address.

       34.     Law enforcement databases list Smith’s most recent address as 217 Holcomb

Street. Databases also list 217 Holcomb Street as the most recent address for Josephs, although

Josephs gave a different address (known to me) to investigators during his interview.

       35.     Raymond stated he owns a black Apple iPhone 12 Pro Max, Baugh stated he

owns an Apple iPhone, Smith stated he owns an Apple iPhone 12 Pro Max, and Josephs stated

he owns an Apple 12 Pro Max with a black case. These are newer-model iPhones and consistent

with the bulk of the devices stolen by the robbery crew.

       36.     Josephs, Baugh, Raymond, and Smith then individually requested to speak to a

lawyer, at which time their interviews were terminated.

       37.     Saviana Bourne was read her Miranda rights and signed a written waiver. Bourne

was interviewed in an interview room at the West Springfield Police Department by Special

Agent MacNamara and Detective Azadan. Bourne stated she knew Josephs, Smith, Raymond,

and Baugh as acquaintances and claimed they were supposed to go to a barbeque that day.

Bourne also claimed she had no idea that the four individuals were carrying weapons (despite

one of the weapons being the large, scoped rifle depicted above) or that they were going to rob a

store when she picked them up in Hartford, Connecticut. She stated that once they got to the


1
  On June 11, 2021, United States Magistrate Judge Robert A. Richardson issued a search
warrant authorizing the extraction and search of the device with phone number Target Telephone
1. That device contains data indicating that additional phone numbers have possibly been
associated with that device previously; however, Target Telephone 1 was the number most
recently used.

                                               15
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 16 of 31




AT&T store in West Springfield, Massachusetts, Josephs, Raymond, Smith, and Baugh got out

of her vehicle with masks on, carrying firearms. Bourne stated that she waited in the parking lot

because she was afraid they would hurt her if she left. Once the four men left the store and

reentered Bourne’s vehicle, they pointed a gun to her and told her to drive away.

       38.     As Bourne was being transported from the West Springfield Police Department to

the Western Mass Regional Women’s Correctional Facility, Bourne told the transporting

officers, both West Springfield Police Officers, that she was willing to speak further with

investigators about the robbery that had occurred.

       39.     On June 7, 2021 at approximately 3:12 a.m., the same investigators reinterviewed

Bourne at her request at the Western Mass Regional Women’s Correctional Facility. Bourne was

readvised of her Miranda rights and waived them again. Bourne then provided the following

information: She admitted she had lied to investigators initially because she had been scared for

her safety being so close to the other four arrestees. She informed investigators that, the morning

of June 6, 2021, she had received a text message from Smith to get together. Bourne then drove

to 217 Holcomb Street at approximately 9:30 a.m. to meet with Smith, Josephs, Raymond, and

Baugh. Bourne reported that Josephs, Raymond, and Smith live at 217 Holcomb Street, on the

top floor, and that she usually sees Baugh at this location too.

       40.     Bourne and Baugh then traveled to Bloomfield, Connecticut, to look for a tag

(license plate) to put on the back of their vehicle. Once they found a tag, they stole the

registration and placed it onto their own vehicle, a black Jeep grand Cherokee. Bourne and

Josephs then drove to Massachusetts to scope out different AT&T stores. They ultimately

observed and chose the West Springfield AT&T store that was robbed later that day. Bourne and

Josephs then drove back to Hartford, Connecticut.



                                                 16
       Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 17 of 31




       41.     After returning home, Smith texted Bourne to meet everyone at 217 Holcomb

Street at approximately 4:00 p.m. When Bourne arrived at 217 Holcomb Street, the other

subjects got into her vehicle, and the group headed to the West Springfield AT&T.

       42.     Bourne told investigators that she knew that everyone had a firearm, but that she

did not see the (large) rifle until they got to the AT&T store. Bourne stated Smith was the one

holding the rifle. Once they arrived at the AT&T store in West Springfield, Baugh, Josephs,

Raymond, and Smith started putting on masks and then left to grab the manager who was

walking back into the store. Shortly after, Smith, Baugh, Raymond, and Josephs ran back out and

got into Bourne’s vehicle. Bourne reported that Baugh shoved his pistol on Bourne’s side and

told her to drive. As Bourne was attempting to get away, the West Springfield Police got behind

her vehicle and attempted to stop it. Bourne claimed she was forced to drive away, ultimately

crashing into a Massachusetts State Police cruiser.

       43.     Bourne stated that Joseph, Smith, Raymond, and Baugh had left their personal

phones at Smith’s residence at 217 Holcomb Street. Bourne reported that she primarily

communicated with the other subjects through text messages and through Snapchat.

       44.     Bourne was shown a Connecticut Intelligence Center (CTIC) bulletin regarding

the first three AT&T robberies in Connecticut, which included some still images of the suspects.

Bourne was able to identify Ronaldo Smith and Shaquille Raymond from images from the

Enfield, Connecticut robbery, but denied being there with the subjects.

               ii.    Interview of Bourne’s boyfriend

       45.     On June 8, 2021, at approximately 08:00 a.m., at the FBI New Haven Field

Office, Special Agent MacNamara and Task Force Officer Hancock interviewed an individual

who claimed to be (or to have been) the boyfriend of Saviana Bourne. The interviewers found

that the boyfriend gave credible answers to questions and that the information provided was
                                                17
       Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 18 of 31




consistent with what investigators currently know about the robbery conspiracy outlined above.

The boyfriend provided the following facts set forth below.

       46.     The boyfriend met Saviana Bourne (Savy, to him) on February 13, 2021, and the

two began dating. Approximately two weeks after meeting, the boyfriend moved into Bourne’s

apartment in Middletown, Connecticut. Bourne told the boyfriend that she worked at various

AT&T stores and moved stores based on the company’s needs. Bourne worked at AT&T stores

in Middletown, Newington, and West Farms Mall.

       47.     About two weeks into the relationship, Bourne told the boyfriend that she “does

some heavy street stuff to make money.” The boyfriend did not ask questions about the specifics

until he was paid $2,000 cash by Bourne to stay quiet. Bourne then explained that she and other

people would rob AT&T stores. Bourne warned the boyfriend to stay quiet because the people

she works with are dangerous and would hurt him and his family. Bourne stated she had done

three successful AT&T robberies with these people. Bourne told the boyfriend that, during one

of the robberies, an employee was badly injured when the men beat the employee up for failing

to cooperate with them. Bourne also told the boyfriend about an unsuccessful robbery around

May 7-9, 2021, where the group could not enter the store because the doors were locked.

       48.     The boyfriend stated that Bourne, due to her employment at AT&T stores, had

intimate knowledge of the AT&T surveillance systems, security systems, panic buttons, timers

on the safes, and interior layouts. She also knew that the inventory room was locked with a

keypad that managers know. Bourne also knew that, if the exterior doors were locked and were

broken or smashed, the alarm would sound. The boyfriend believed that Bourne shared this

information with the people she did the robberies with.




                                               18
          Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 19 of 31




          49.   The boyfriend met the other members of the robbery crew, known to him as

Deshawn, Ronaldo (Ron), Shaq, and Alex. He said that Ron and Alex were close friends and that

they had been at Bourne’s Middletown residence where Bourne cooked them food. Investigators

showed the boyfriend press release photographs from the West Springfield June 6, 2021 arrest,

and the boyfriend positively identified Deshawn Baugh, Ronaldo Smith, Shaquille Raymond,

Alex Josephs, and Saviana Bourne.

          50.   The boyfriend met the men at their residence, 217 Holcomb Street, 3rd Floor, in

Hartford, on a few occasions. In the first visit, Bourne introduced him to the four men.

Investigators showed the boyfriend a photograph of 217 Holcomb Street, which the boyfriend

identified as the men’s address. The boyfriend explained that the men park in the rear lot and use

the rear staircase to enter and exit. In the second visit, the boyfriend stayed inside a vehicle while

Bourne went inside for approximately five minutes. On the third occasion, about a month before

the interview, the boyfriend entered the residence and met Shaq, Deshawn, Ronaldo, Alex, and

Alex’s girlfriend there. That time, the boyfriend saw one rifle, one handgun, marijuana, pills in

baggies, and a cash counter. The rifle was upright on a green couch between Shaq and Alex.

          51.   The boyfriend described Josephs and Bourne as the leaders of the group,

Raymond as the muscle, and Baugh as a late addition to the group.

          52.   The boyfriend recalled that, around late March 2021, he and Bourne went to a

Party City store, where Bourne obtained masks, black gloves, black paint, and winter style

gloves.

          53.   The boyfriend also described his understanding of the group’s three-day plan for

their robberies. On day one, Josephs would text and call the members and tell them to meet at

217 Holcomb Street. This is when the organization would go over their plan to rob another



                                                 19
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 20 of 31




AT&T store. Members of the group would go on Facebook marketplace or Craigslist to find

cheap vehicles to buy with cash.

       54.     On day two, early in the day, members, typically Bourne and Josephs, would go

and case AT&T locations. They would select a location and plan the robbery later that night. The

robbery would take place near the store’s closing time, when fewer people were inside. The

members would use the newly purchased vehicle for the robbery, and the license plate would get

replaced with a stolen license plate before the robbery. The members would wear dark clothing

with long sleeves to cover their arms and legs, masks to cover their faces, and gloves to cover

their hands. They would bring large bags to put the stolen phones in. Bourne would be the only

person to take her cell phone, and she would turn the location services setting off once she left

Holcomb Street.

       55.     The boyfriend further reported that Bourne would then drive the vehicle and park

outside the AT&T store and wait until the employees were away from desks where the panic

buttons were located. Once they saw an opportunity, the men would then enter the store with

firearms, secure the employees and customers, and go into the inventory room. Bourne would

wait inside the vehicle. Once they robbed the store, the members would drive back together to

Holcomb Street and count all the stolen phones and electronics.

       56.     On day three, Bourne would leave Middletown and drive to Hartford to pick up

Raymond with all the stolen phones and electronics. Bourne had a buyer for the phones, whom

she would contact by phone to set up a meet. Bourne and Raymond would meet the buyer and

show the buyer the stolen phones. The buyer would then leave and return with a large bag of

cash. The buyer left with the phones, and Raymond and Bourne left with the cash. Bourne and

Raymond then drove to Holcomb Street and counted the money with a cash counting machine.



                                                20
           Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 21 of 31




The money would be divided evenly between the five people. A small portion of the money,

between $4,000 and $5,000, would be given to an outsider who would be used as a lookout

during a robbery. The boyfriend identified this individual, who is another roommate of Bourne’s

and referred to herein as CW-1. The boyfriend positively identified CW-1 through a Facebook

picture.

       57.      The boyfriend recalled that Bourne brought home cash on three occasions: the

first in late February/early March (an unknown amount), the second about four weeks later

($18,000), and the third about four weeks after that ($14,000).

       58.      In mid May 2021, the boyfriend and Bourne had a domestic altercation. They had

a fight over Bourne’s continued involvement in the robberies, which the boyfriend opposed. The

police were contacted, and the boyfriend was ultimately arrested and charged with misdemeanor

disorderly conduct. The case is pending.

       59.      On the day of the West Springfield robbery, June 6, 2021, the boyfriend knew that

Bourne was going to do a robbery. She was texting him throughout the day and said she was

going to Massachusetts and Rhode Island. Around 5:00 p.m., Bourne stopped contacting him,

and around 9:00 p.m., Bourne called and said she had been arrested and was being held in West

Springfield. The boyfriend called Bourne’s mother, who the boyfriend believes is a corrections

officer in New York City.2 Bourne’s mother told the boyfriend to get rid of everything inside the

apartment. The boyfriend began cleaning and he put phones inside a safe, including Bourne’s




2
  Public records available over the internet show that a person with the name the boyfriend gave
is employed as a correctional counselor in New York.

                                                21
       Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 22 of 31




personal phone. The boyfriend then removed the safe from the apartment into a nearby dumpster.

He told investigators he later saw a truck pick up the trash from the dumpster.3

       60.     The boyfriend further explained that, the next day, June 7, 2021, Bourne’s mother

and another woman arrived at the Middletown apartment and cleaned it. According to the

boyfriend, Bourne’s mother took Bourne’s belongings, including diaries and notebooks, and

bleached the apartment clean. Bourne’s mother also told other individuals who were there—CW-

1, CW-1’s girlfriend, and their baby—to leave the apartment.

               iii.   Search of 217 Holcomb Street, Encounter with Girlfriend 1 and
                      Girlfriend 2, and Seizure of Target Telephones 2–4

       61.     On June 8, 2021, United States Magistrate Judge Robert A. Richardson issued a

warrant authorizing the search of 217 Holcomb Street, 3rd floor, and the seizure of particular

items there, including the seizure and examination of any cell phones found at the property.

       62.     While awaiting the issuance of this search warrant, investigators were stationed

outside 217 Holcomb Street to prevent access by any persons who might destroy, tamper with, or

remove evidence from the property. Investigators took this precaution in part because, as

discussed above, Bourne’s boyfriend had informed them that morning that, during the two days

prior, Bourne’s mother had orchestrated the destruction of Bourne’s property, including cell

phones, at Bourne’s residence. Accordingly, investigators were concerned with potential similar

destruction of evidence at 217 Holcomb Street.

       63.     At approximately 5:30 p.m. on June 8, 2021, investigators executed the search

warrant for 217 Holcomb Street. They recovered, among other things, black gloves, latex gloves,

and fourteen-inch zip ties. The search did not yield any cellular phones, even though Josephs,


3
 After learning about the safe during the June 8, 2021 interview, investigators deemed it
unrecoverable in light of Middletown’s trash incineration schedule.

                                                 22
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 23 of 31




Raymond, and Smith had stated that their phones were on their beds. It appeared to investigators

that, as with Bourne’s residence, someone had visited 217 Holcomb Street to remove/destroy

evidence.

       64.     This was subsequently confirmed by an individual that investigators had

encountered while stationed outside 217 Holcomb Street in preparation for the search warrant.

This individual was encountered while she was approaching 217 Holcomb Street and stated that

she (Girlfriend 1) was in a relationship with one of the male suspects. Investigators also

interviewed another individual (Girlfriend 2) who accompanied Girlfriend 1. Investigators

found that Girlfriend 1 and Girlfriend 2 gave credible answers to questions and that the

information provided was consistent with what investigators currently know about the

conspiracy that is under investigation. Girlfriend 1 stated that she has intimate knowledge of

Josephs, Smith, Baugh, Raymond, and Bourne. Girlfriend 1 was at 217 Holcomb St., 3rd Floor,

on the night of June 6, 2021 (when the suspects were arrested in West Springfield). Girlfriend 1

received a phone call from Josephs, who told Girlfriend 1 that he had been arrested and

instructed Girlfriend 1 to leave the apartment. Girlfriend 1 grabbed Josephs’ and Smith’s cell

phones along with a South Dakota license plate from the residence before she left. Girlfriend 2

was at the apartment with Girlfriend 1 and grabbed Baugh’s cell phone as she left with Girlfriend

1 at approximately 10:00 p.m. or 11:00 p.m.

       65.     After admitting that they had removed these three cell phones from 217 Holcomb

Street, Girlfriend 1 and Girlfriend 2 led investigators to a parked vehicle at the rear parking lot of

178-180 Edgewood Street in Hartford, Connecticut and removed three cell phones from the

vehicle. Girlfriend 1 told investigators she had taken the phones after learning of these




                                                 23
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 24 of 31




individuals’ arrests so she could answer the phones in case the individuals were called by their

employer.

       66.     Investigators seized these three cell phones, which are Target Telephones 2-4.

Girlfriend 1 and Girlfriend 2 told investigators that Target Telephone 2 belonged to Josephs,

Target Telephone 3 belonged to Smith, and Target Telephone 4 belonged to Baugh. On June

11, 2021, Judge Richardson issued search warrants authorizing the extraction and search of

Target Telephones 2–4. The FBI’s review of those extractions has confirmed that the phone

numbers provided by Girlfriend 1 and Girlfriend 2 are associated with the seized phones.

       67.     Target Telephone 5 has not been recovered. However, a query of that phone

number through Cash App returns an account named $ShaqRaymond860, which corroborates

Shaquille Raymond’s providing Target Telephone 5 as his phone number during processing by

West Springfield Police. Cash App is a mobile app through which users can send and receive

payments using an account created with a phone number and associated with a “$cashtag,”

which is a unique identifier.

               iv.     Interview of 217 Holcomb Street Landlord

       68.     While stationed outside 217 Holcomb Street on June 8, 2021, investigators

interviewed another individual, who is the landlord of 217 Holcomb Street. The interviewers

found that the landlord gave credible answers to questions and that the information provided was

consistent with what investigators currently know about the robbery conspiracy outlined above.

       69.     The landlord stated that on May 29, 2021 (the date of the Glastonbury attempted

robbery), s/he returned home from work and was sitting in his/her parked car in the rear of 217

Holcomb Street when s/he saw the upstairs tenants come down the stairs with masks on the top

of their heads wearing blue latex gloves. The landlord was shown photos in which s/he identified

Raymond, Josephs, Smith, and Baugh as four of the five individuals who s/he saw. S/he stated
                                                24
          Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 25 of 31




that Raymond took an Arizona license plate off of the back of a silver Honda and put a different

plate on it.4 The Honda was also parked in the rear of the house. As the five individuals got into

the Honda, they got into the car they pulled their masks down. They were wearing dark colored

ski-type masks, and one was wearing a plastic black mask, which the landlord described as a “set

it off” mask.

         70.    I know Set It Off to be a 1996 film starring Jada Pinkett, Queen

Latifah, Vivica A. Fox, and Kimberly Elise, in which a character in the film

wears the mask depicted to the right:

         71.    From Bourne’s Jeep Grand Cherokee that the suspects crashed on June 6, 2021,

investigators recovered the mask pictured below on the left. Below on the right is a still image

from the Enfield robbery, depicting an individual wearing what appears to be the same mask:




         72.    The landlord stated that the Honda returned approximately 3 hours later. Four

males got out of the Honda and one female, whom the landord identified as Savania Bourne.

Bourne drove away in the Honda and returned a short time later, and the landlord observed

Bourne with a bag counting money in the car with the males.5 The landlord stated that the plate


4
    A silver Honda was observed at the May 29 Glastonbury incident.
5
  As noted above, the landlord observed the suspects on the date of the Glastonbury attempted
robbery, which was unsuccessful. The FBI is continuing to investigate the source of the funds the


                                                25
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 26 of 31




was changed back to the Arizona license plate. The landlord also said she had last seen the

Honda about a month ago. The landlord stated that the tenants always have different cars,

including a red Cherokee driven by Bourne, a black sporty car, a white Acura, a green Honda, a

blue car, as well as other cars including a white Honda parked in the back of 217 Holcomb Street

at the time of the interview.

               v.      Interview of the “Lookout” and Review of Target Telephone 6

       73.     On June 17, 2021, the FBI interviewed another individual who had been identified

as a possible lookout during the robberies under investigation. The lookout had agreed to be

interviewed and traveled to the Connecticut State Police Training Center in Meriden,

Connecticut, to be interviewed. He provided the following information:

       74.     The lookout stated that he had previously worked with Bourne, and that he

resided with Bourne in Middletown, Connecticut. The lookout reported that he previously

worked with Bourne at a Middletown FedEx, that Bourne now worked at a Middletown Toyota

dealership, and that Bourne previously worked at AT&T.

       75.     At first, the lookout stated that Bourne never asked him to participate in any

robberies, and that he did not know why she would commit robberies because of the money she

made at her job at the Toyota dealership.

       76.     After the interviewers reminded the lookout to tell the truth about the robberies,

the lookout stated that he had been homeless with his girlfriend, with whom he had an infant

daughter. The lookout asked Bourne if he could get a job at AT&T. In February 2021, the




landlord observed on this date. While it is possible there was a separate, successful robbery on
that date, investigators are aware of none and believe the funds more likely came from the sale of
property that had been stolen in an earlier incident.

                                                26
         Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 27 of 31




lookout moved into Bourne’s apartment and asked her if there was any way he could make

money.

         77.   Some time after that conversation, Bourne told the lookout to “be free around six

or seven.” Bourne text messaged the lookout an address to go to. The lookout then drove

Bourne’s black Jeep Cherokee to an address provided by Bourne and parked near a restaurant.

The lookout called Bourne and told her he was at the location. She told him to look for cops on

the street. They stayed on the phone for about four or five minutes, during which time he heard

approximately two to three male voices in Bourne’s car. He recognized the voice of Ronaldo

Smith, whom the lookout had worked with at Fed-Ex approximately three years prior. The

voices, including Smith, were speaking in another language with Jamaican accents. As the

lookout was waiting at the restaurant, he saw a gray Infiniti sedan. As that car was passing the

lookout, Bourne told the lookout over the phone that she was passing where he was. The driver’s

seat window was down and the lookout observed Bourne in the driver’s seat along with a front

passenger. The lookout could not make out anyone in the back seats. Bourne pulled into the

parking lot of the AT&T across the street from where the lookout was. After a while, Bourne

told the lookout that they were coming out and told him to go home.

         78.   The lookout further stated that he did not see Bourne until the next night at

approximately 9–9:30 p.m. Bourne told the lookout that she would bring his money within the

next day or two. Two days after the job, the lookout was out of the apartment. When he returned

home, there was $2,500 on his bed in twenty-dollar bills in a white envelope.

         79.   The lookout further stated that, two or three weeks later, Bourne told him there

was another job coming up. The lookout was still jobless at this time. Bourne text messaged the

lookout an address to go to. The lookout believed this address was somewhere in Enfield,



                                                27
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 28 of 31




Connecticut. He stated that he parked in the D’Angelo’s Sandwich shop parking lot across the

street from the AT&T store. As before, the lookout drove Bourne’s black Jeep Cherokee to this

location. The lookout sat alone in the parking lot on the phone with Bourne. She told him to look

up and down the street and tell her if he saw a police officer. The lookout saw Bourne pull to the

left of the AT&T store. Due to a bad connection, the lookout could not understand what Bourne

was saying on the phone. The lookout asked if she could hear him but soon after, Bourne told the

lookout to go home. Before leaving the plaza, the lookout saw police respond to the area where

the AT&T was located. The lookout stated it was dark out when the police arrived. The lookout

received $2,500 for this job as well.

       80.       The lookout further stated that, another two to three weeks later, Bourne asked

him if he wanted to go on another job. The lookout declined Bourne’s offer, after which she did

not ask again.

       81.       The lookout stated that he had deleted all text messages between himself and

Bourne and no longer had them on his phone. He initially declined to consent to a search of his

phone. Later in the interview, the interviewers asked again for his consent, explained that he did

not have to consent, and that his phone would be seized and a warrant would be drafted and a

judge would decide if there was probable cause to sign a search warrant for the phone. The

lookout then stated that he understood that he did not have to consent, and he signed a form

consenting to the search. The FBI’s review of the phone is currently underway.

       82.       The lookout was aware that some of the robbery attempts had failed. The lookout

once asked Bourne where she was all day, and she replied saying that she had a job, but it didn’t

happen. Bourne once told the lookout that they went too late and that the store was already

closed. Bourne told the lookout that approximately three times, it did not work out.



                                                 28
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 29 of 31




        83.    At the interview, the lookout gave his phone number as Target Telephone 6. The

FBI’s subsequent review of the phone has confirmed that number to be accurate. That review

also revealed that, on February 24, 2021, at 6:45 p.m., the lookout used Target Telephone 6 to

call Target Telephone 7—the number provided by Bourne when she was arrested and which was

listed in Target Telephone 6’s contacts list as “Savy,” a known nickname for Saviana Bourne.

The phones were connected through Facetime (a video calling service) for approximately 52

minutes. This directly overlaps with the time and date of the Enfield robbery and is consistent

with the lookout’s statements that he was on the phone with Bourne during a robbery around this

date.

        84.    During the interview, the lookout recalled traveling to Enfield, and also to the

Berlin Turnpike, and parking outside either an Outback Steakhouse or a Chick-Fil-A.

Investigators believed he may be conflating or confusing multiple incidents, due to his

involvement in multiple incidents as set forth above. Subsequently, the lookout agreed to and did

travel with investigators to locations where some of the Connecticut robberies occurred. During

that trip, upon observing the locations of the Canton, Torrington, and Glastonbury robberies, the

lookout distinctly recalled traveling to those locations and was able to point investigators to

precise locations where, at Bourne’s direction, he had parked to observe the targeted AT&T

stores. The lookout was not driven to the Enfield location, as he had distinctly recalled that

incident during his interview. The lookout was also driven to a Hartford AT&T store, and he

stated that he did not recognize that location.

        C.     Additional Information About the West Springfield AT&T

        85.    Investigators obtained information from representatives of AT&T about the

business of the West Springfield, Massachusetts AT&T. Specifically, as of September 7, 2021,

so far this year, including during the time of the robberies discussed above, an average of 3.34%
                                                  29
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 30 of 31




of customer transactions in the West Springfield AT&T store came from Connecticut residents.

The West Springfield store is located approximately ten miles from the Connecticut border.

Also, the AT&T West Springfield location is part of the AT&T Connecticut Sales Region with

the Sales Director being located in Meriden, CT.

       86.     In addition, I know from my training and experience that cellular devices and

internet-accessible devices (which comprise most of the stolen property in the robberies here) are

routinely used not only to conduct intrastate telephone calls, but also to conduct interstate

telephone phones and to access the internet.6

                                         CONCLUSION

       87.     Based on the information in this affidavit, I have probable cause to believe that

Saviana Bourne, Alex Josephs, Ronaldo Smith, Deshawn Baugh, and Shaquille Raymond

committed the Target Offenses, specifically:

               (1)   Conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. §

                     1951(a), from on or about January 29, 2021 through June 6, 2021;




6
  As I have been informed by the prosecutor assigned to this investigation, the Second Circuit
has “long recognized that ‘[t]he jurisdictional requirement of the Hobbs Act may be satisfied by
a showing of a very slight effect on interstate commerce. Even a potential or subtle effect on
commerce will suffice.’” United States v. Farrish, 122 F.3d 146, 148 (2d Cir. 1997) (quoting
United States v. Angelilli, 660 F.2d 23, 35 (2d Cir.1981)); see also United States v. Parkes, 497
F.3d 220, 230 (2d Cir. 2007) (“The Hobbs Act prohibits robberies that affect interstate
commerce ‘in any way or degree’; so the required showing of an effect on interstate commerce is
de minimis.” (citation omitted)); United States v. Jones, 30 F.3d 276, 285 (2d Cir. 1994) (holding
that Hobbs Act jurisdiction is established by illegal interference “in any manner whatever with
interstate commerce, even when the effect of such interference or attempted interference is
minimal”); Jund v. Town of Hempstead, 941 F.2d 1271, 1285 (2d Cir. 1991) (stating that “any
interference with or effect upon interstate commerce, whether slight, subtle or even potential …
is sufficient to uphold a prosecution under the Hobbs Act”). “Where venue is appropriate for the
underlying crime of violence, so too it is for the § 924(c)(1) offense.” United States v.
Rodriguez-Moreno, 526 U.S. 275, 276 (1999).

                                                 30
        Case 3:21-mj-00929-TOF Document 1-1 Filed 09/16/21 Page 31 of 31




               (2)   Hobbs Act robbery and aiding and abetting Hobbs Act robbery, in violation

                     of 18 U.S.C. §§ 1951(a) and 2, on or about June 6, 2021; and

               (3)   Brandishing and aiding and abetting the brandishing of a firearm during and

                     in relation to a crime of violence, specifically, the June 6, 2021 Hobbs Act

                     robbery, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii) and 2.

       88.     Accordingly, I request that the Court issue arrest warrants for Bourne, Josephs,

Smith, Baugh, and Raymond.

       89.     As of this writing, those individuals are detained in Massachusetts in connection

with charges brought by the Hampden County District Attorney’s Office arising out of the West

Springfield robbery. Accordingly, I plan to lodge the arrest warrants as detainers.

                                                 Respectfully submitted,
                                                 LISA                   Digitally signed by LISA
                                                                        MACNAMARA
                                                 MACNAMARA              Date: 2021.09.15 16:40:08 -04'00'

                                                 Lisa C. MacNamara
                                                 Special Agent, FBI


Subscribed and sworn to before me by telephone
on September 15, 2021, in Hartford, Connecticut.
                       Date: 2021.09.15
                       17:33:32 -04'00'
HON. THOMAS O. FARRISH
UNITED STATES MAGISTRATE JUDGE




                                                31
